Citation Nr: 0833161	
Decision Date: 09/26/08    Archive Date: 10/02/08

DOCKET NO.  02-12 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for hepatitis C. 

2.  Entitlement to service connection for depression, to 
include as secondary to hepatitis C.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The veteran served on active duty from December 1971 to 
September 1973.

This appeal to the Board of Veterans' Appeals (Board) 
initially arose from a June 2002 rating decision, in which 
the RO denied the veteran's claims for service connection.  

The veteran testified at a hearing before RO personnel in 
December 2002, and at a Travel Board hearing before the 
undersigned Veterans Law Judge in May 2003.  

In a January 2005 decision, the Board denied the veteran's 
claims.  The veteran filed a timely appeal to the United 
States Court of Appeals for Veteran's Claims (Court).  In an 
August 2007 single-judge Memorandum Decision, the Court found 
that the Board had failed to provide adequate reasons or 
bases for its denial of service connection for hepatitis C, 
and, should service connection for hepatitis C be awarded on 
remand, that the proper procedure be followed with respect to 
the veteran's claim for service connection for depression as 
secondary to hepatitis C.  Hence, in a September 2007 Order, 
the Court vacated the Board's June 2005 decision, remanding 
the matters to the Board for further action consistent with 
the Memorandum Decision.  

The issue of service connection for depression is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.




FINDING OF FACT

Resolving reasonable doubt in the favor of the veteran, his 
current hepatitis C had its origin in service.  


CONCLUSION OF LAW

Resolving reasonable doubt in the veteran's favor, the 
criteria for service connection for hepatitis C are met.  
38 U.S.C.A. §§ 1110, 1111, 1137, 5103, 5103A, 5107 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received,  proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. 
§ 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (Apr. 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

Given the favorable disposition of the claim for service 
connection for hepatitis C, the Board finds that all 
notification and development actions needed to fairly 
adjudicate this claim has been accomplished.  

II.  Analysis

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
Service connection requires competent medical evidence 
showing: (1) a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  See Caluza v. Brown, 7 
Vet. App. 498, 506 (1995); see also Pond v West, 12 Vet. App. 
341, 346 (1999).  Service connection may be granted for a 
disease first diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

When a veteran seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which he served, his military records, and 
all pertinent medical and lay evidence.  38 C.F.R. § 
3.303(a).

The Board also notes that every person employed in the active 
military, naval, or air service shall be taken to have been 
in sound condition when examined, accepted and enrolled for 
service, except as to defects, infirmities, or disorders 
noted at the time of the examination, acceptance and 
enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  38 U.S.C.A. §§ 1111, 1137.

In various statements and testimony, the veteran indicated 
that he shared shaving razors with his fellow soldiers and 
continued to use those razors after their use by others and 
that he was immunized with a jet injector that was 
contaminated by the blood of others who were infected with 
hepatitis C, both avenues for the transmission of hepatitis 
C.  He also asserted that his currently diagnosed hepatitis C 
is the same hepatitis with which he was diagnosed, and 
treated for, in service and that there is no evidence that he 
abused the type of drugs in service that could expose him to 
hepatitis C.

Here, the veteran's December 1971 induction examination 
report shows that clinical findings for the veteran's abdomen 
and viscera were noted to be normal.  In the medical history 
portion of that examination report, the veteran reported no 
history of jaundice or hepatitis.  In October 1972, the 
veteran was admitted to an Army hospital in Ethiopia, after 
having been found unresponsive in his bunk.  He admitted to 
taking phenobarbitol and volunteered a history of extensive 
experience with drugs, both in and out of the military.  
Before entering the military, he claimed to have had 
experience with heroin and LSD.  While in the Army he had 
been unable to obtain heroin and had used LSD infrequently.  
However, he did admit to a rather extensive use of 
barbituates and amphetamines, as well as occasional use of 
various tranquilizers, morphine and Demerol.  Subsequent 
service treatment records reflect that the veteran was first 
diagnosed with hepatitis in service.  Ireland Army Hospital 
records, dated in February 1973, reflect diagnoses of 
hepatitis and chronic persistent hepatitis.  On multiple 
occasions, the veteran has indicated that he was twice 
hospitalized with hepatitis-spending 60 days in an isolation 
ward on one occasion and 103 days on another occasion.  While 
in isolation, the veteran stated that he and another 
serviceman gave themselves tattoos  using a needle wrapped 
with thread and soaked in India ink.  

Although service treatment records did not indicate the type 
of hepatitis that he had been diagnosed with, laboratory 
tests performed in conjunction with a March 2002 VA 
examination confirmed that the veteran had hepatitis C as the 
analysis of his blood samples were negative for antibodies 
consistent with hepatitis A and B.  The March 2002 VA 
examiner concluded that there was a relationship between the 
veteran's in-service episodes of hepatitis and his current 
hepatitis C and that the veteran did encounter hepatitis C 
while in service.

In an April 2004 Veterans Health Administration (VHA) 
opinion, the VHA physician ranked the risk factors for 
contracting hepatitis in terms of their likelihood as the 
causative factor of the veteran's hepatitis C.  This 
physician viewed the possibility of contracting the condition 
from inoculation by air gun as unlikely, noting that there 
was no known history of hepatitis C outbreaks resulting from 
these devices.  He also opined that it was less likely that 
the veteran acquired hepatitis C because of multiple sex 
partners, because the sexual transmission rate was very low.  
This physician stated that he unable to assess the risk of 
the auto-tattooing activity because of uncertainties 
concerning the timing of the activity.  Otherwise, he 
dismissed the veteran's tour of duty in Ethiopia as having 
any impact on the veteran's contraction of hepatitis C.  This 
VHA physician concluded that the veteran most likely acquired 
hepatitis C as a result of parenteral drug abuse or possibly 
nasal drug abuse, noting that the veteran had less access to 
parental opiates while in the military.  Thus, he opined that 
it is less likely that the veteran actually acquired 
hepatitis C via drugs in the military, adding that he 
suspected that the veteran's hepatitis C could have been 
acquired even prior to his induction in the military even 
though the veteran asserted that he had not used drugs 
intravenously until after service.  In this regard, the VHA 
physician observed that intranasal use of cocaine is also 
associated with the transmission of hepatitis C.  

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  By 
reasonable doubt is meant one that exists because an 
approximate balance of positive and negative evidence which 
does satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  
38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

After reviewing the evidence and medical opinions of record, 
and resolving the doubt in the veteran's favor, the Board 
finds that service connection for hepatitis C is warranted.

While the veteran has made contradictory statements about 
pre-service drug use, because hepatitis C was not found at 
the time of his induction examination, the Board concludes 
that the veteran was sound on entry into service and that 
hepatitis C clearly did not pre-exist his entrance on duty, 
contrary to the April 2004 VHA physician's suspicions.  See 
38 U.S.C.A. §§ 1111; Wagner v. Principi, 370 F.3d 1089 (Fed. 
Cir. 2004).  The medical evidence also points to the 
conclusion that the veteran's currently diagnosed hepatitis C 
is the same hepatitis noted in his service treatment records.  
Thus, the possibility of acquiring this disease as a result 
of drug abuse after service is eliminated.  

The only evidence of record-the veteran's testimony and 
statements made by him and recorded in his service treatment 
records or submitted during the pendency of this appeal-
reflects that he did not have access to heroin of either the 
parenteral or nasal variety during service.  While the 
veteran was clearly an abuser of every drug he could obtain 
during service, there is no evidence that heroin was among 
them and there is no evidence that he could have contracted 
hepatitis C by the in-service drug use shown in the service 
treatment records.  The veteran's reported history of sharing 
of shaving razors, a recognized risk factor for contracting 
hepatitis C, was not discussed by the April 2004 VHA 
physician.  Thus, the Board finds the April 2004 VHA opinion 
unpersuasive.

In contrast, the Board finds that March 2002 VA examiner's 
opinion that weighs in favor of the claim is entitled to more 
weight.  The March 2002 VA examiner's comments and opinion 
were based not only on a review of the veteran's claims file 
and a detailed review of pertinent aspects of his medical 
history, but also on a current examination.  See Hayes v. 
Brown, 5 Vet. App. 60, 69-70 (1993) (it is the responsibility 
of the Board to assess the credibility and weight to be given 
the evidence) (citing Wood v. Derwinski, 1 Vet. App. 190, 
192-93 (1992)).  See also Guerrieri v. Brown, 4 Vet. App. 
467, 470-471 (1993) (the probative value of medical evidence 
is based on the physician's knowledge and skill in analyzing 
the data, and the medical conclusion he reaches; as is true 
of any evidence, the credibility and weight to be attached to 
medical opinions are within the province of the Board).  
Moreover, it is consistent with the veteran's service 
treatment records, even though this examiner indicated that 
these records were not available for him to review.

Considering the totality of the evidence, to include the 
March 2002 VA examiner's conclusion that there was a 
relationship between the veteran's in-service episodes of 
hepatitis and his current hepatitis C, the veteran's lack of 
access to heroin of either the parenteral or nasal variety 
during service, and affording him the benefit of the doubt, 
the Board concludes that the criteria for service connection 
for hepatitis C are met.


ORDER

Service connection for hepatitis C is granted.


REMAND

In light of the award of service connection for hepatitis C 
and a review of the record, the Board finds that further RO 
action on the claim for service connection for depression as 
secondary to hepatitis C is warranted.  

With respect to claims filed after October 31, 1990, service 
connection may not be granted for substance abuse on the 
basis of service incurrence or aggravation.  38 U.S.C.A. §§ 
105, 1110; 38 C.F.R. § 3.301(a); VAOPGCPREC 2-98.  The law 
does not, however, preclude a veteran from receiving 
compensation for an alcohol or drug abuse disability acquired 
as secondary to, or as a symptom of, a veteran's service-
connected disability.  Allen v. Principi, 237 F.3d 1368 (Fed. 
Cir. 2001).  

Under 38 C.F.R. § 3.310 (revised effective in October 2006), 
service connection may be granted for disability that is 
proximately due to or the result of a service-connected 
disease or injury.  See 38 C.F.R. § 3.310.  Such permits a 
grant of service connection not only for disability caused by 
a service-connected disability, but for the degree of 
disability resulting from aggravation to a nonservice-
connected disability by a service-connected disability.  Id.  
See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In this regard, the Board notes the March 2002 VA mental 
disorders examiner diagnosed the veteran with major 
depressive disorder and polysubstance dependence.  The 
veteran contends his depression is secondary to his now 
service-connected hepatitis C.  Given the veteran's 
complaints and contentions, the Board finds that the veteran 
should be afforded a VA examination to determine if his 
claimed depression was caused or aggravated by service-
connected hepatitis C or by his substance abuse.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Prior to arranging for the veteran to undergo examination, 
the RO should obtain and associate with the claims file all 
outstanding VA medical records.  The claims file contains VA 
medical records dated from April 2001 to April 2002 from the 
Indianapolis, Indiana VA Medical Center (VAMC); however, it 
appears that the veteran received treatment both prior to 
April 2001 and since April 2002.  The Board emphasizes that 
records generated by VA facilities that may have an impact on 
the adjudication of a claim are considered constructively in 
the possession of VA adjudicators during the consideration of 
a claim, regardless of whether those records are physically 
on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Further, to ensure that all due process requirements are met, 
the RO should also give the veteran another opportunity to 
present information and evidence pertinent to the claim 
remaining on appeal, notifying him that he has a full one-
year period for response.  See 38 U.S.C.A § 5103(b)(1) (West 
2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 
2008) (amending the relevant statute to clarify that VA may 
make a decision on a claim before the expiration of the one-
year notice period).  See 38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159.  The RO should also explain what 
information is needed to establish service connection on a 
secondary basis and ensure that its letter to the veteran 
meets the requirements of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), as regards the five elements of a claim 
for service connection-particularly, disability ratings and 
effective dates-as appropriate.

After providing the appropriate notice, the RO should obtain 
any additional evidence for which the veteran provides 
sufficient information and, if necessary, authorization, 
following the procedures prescribed in 38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain from the 
Indianapolis VAMC all outstanding 
pertinent records of evaluation and/or 
treatment of the veteran prior to April 
2001 and since April 2002.  The RO must 
follow the procedures set forth in 38 
C.F.R. § 3.159(c) as regards requesting 
records from Federal facilities.  All 
records and/or responses received should 
be associated with the claims file.

2.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and, if necessary, 
authorization, to enable the RO to obtain 
any additional evidence not of record 
that pertains to the claim remaining on 
appeal.  The RO should explain the type 
of evidence that is the veteran's 
ultimate responsibility to submit to 
establish service connection secondary to 
a service-connected disability. 

The RO should also ensure that its letter 
meets the requirements of Dingess/Hartman 
(cited to above), as regards assignment 
of disability ratings and effective 
dates, as  appropriate.  The RO's letter 
should clearly explain to the veteran 
that he has a full one-year period to 
respond (although VA may decide the claim 
within the one-year period). 

3.  The RO should assist the veteran in 
obtaining any additional evidence 
identified by following the current  
procedures set forth in 38 C.F.R. § 
3.159.  All records/responses received 
should be associated with the claims 
file.  If any records sought are not 
obtained, the RO should notify him and 
his representative of the records that 
were not obtained, explain the efforts 
taken to obtain them, and describe 
further action to be taken.

4.  After all records and/or responses 
received from each contacted entity have 
been associated with the claims file, the 
RO should arrange for the veteran to 
undergo VA psychiatric examination to 
ascertain the nature, and etiology, of 
any psychiatric disorder found.  The 
entire claims file, to include a complete 
copy of the REMAND, must be made 
available to the physician designated to 
examine the veteran, and the report of 
examination should include discussion of 
the veteran's documented medical history 
and assertions.  All indicated tests and 
studies should be accomplished (with all 
results made available to the requesting 
physician prior to the completion of his 
or her report), and all clinical findings 
should be reported in detail and 
correlated to a specific diagnosis.

The examiner should identify all 
psychiatric disorders currently present.  
With respect to each diagnosed disorder, 
the examiner should render an opinion, 
consistent with sound medical judgment as 
to whether it is at least as likely as 
not (50 percent or greater probability) 
that such diagnosed disorder (1) is 
related to service, (2) was caused, or is 
aggravated, by the veteran's service-
connected hepatitis C, or (3) was caused, 
or is aggravated, by the veteran's 
nonservice-connected polysubstance abuse.  
If aggravation of the nonservice-
connected disorder by the service-
connected hepatitis C is found, the 
examiner should attempt to quantify the 
degree of additional disability resulting 
from the aggravation. 

The examiner should set forth all 
examination findings, along with complete 
rationale for the conclusions reached, in 
a printed (typewritten) report.

5.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  If any action is not 
undertaken, or is taken in a deficient 
manner, appropriate corrective action 
should be undertaken.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

6.  After completing the required 
actions, and any additional notification 
and/or development deemed warranted, RO 
should readjudicate the veteran's claim 
for service connection for depression, to 
include as secondary to service-connected 
hepatitis C, in light of all pertinent 
medical evidence and legal authority.  If 
the benefit sought remains denied, the RO 
must furnish to the veteran and his 
representative an appropriate 
supplemental statement of the case (SSOC) 
that includes clear reasons and bases for 
all determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


